     Case 2:20-cv-10324 Document 1 Filed 11/11/20 Page 1 of 10 Page ID #:1




 1    Mark S. Lee (SBN: 94103)                Bert H. Deixler (SBN: 70614)
      mark.lee@rimonlaw.com                   bdeixler@kbkfirm.com
 2
      RIMON, P.C.                             Sarah E. Moses (SBN: 291491)
 3    2029 Century Park East, Suite 400N      smoses@kbkfirm.com
      Los Angeles, CA 90067                   KENDALL BRILL & KELLY LLP
 4
      Telephone/Facsimile: (310) 561-5776     10100 Santa Monica Blvd., Suite 1725
 5    Kendra L. Orr (SBN: 256729)             Los Angeles, CA 90067
      kendra.orr@rimonlaw.com                 Telephone: (310) 556-2700
 6
      RIMON, P.C.                             Facsimile: (310) 556-2705
 7    One Embarcadero Center, Suite 400
      San Francisco, CA 94111
 8
      Telephone/Facsimile: (415) 683-5472
 9
10    Attorneys for Plaintiff NIRVANA,
      L.L.C.
11
12                        UNITED STATES DISTRICT COURT
13                FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15 NIRVANA L.L.C., a Washington               Case No.: 2:20-cv-10324
16 Limited Liability Company,                 COMPLAINT FOR
                 Plaintiff,                   DECLARATORY RELIEF
17
                                              (28 U.S.C. §§ 2201, 2202)
18          v.
19 ROBERT FISHER, an individual,
20
            Defendant.
21
22
23
24
25
26
27
28

                                         COMPLAINT
     Case 2:20-cv-10324 Document 1 Filed 11/11/20 Page 2 of 10 Page ID #:2




 1         Plaintiff Nirvana L.L.C. (“Nirvana”), for its Complaint against defendant
 2 Robert Fisher (“Fisher”), an individual, alleges as follows:
 3                               SUMMARY OF ACTION
 4         1.    Twenty-five years after the death of Nirvana band member Kurt
 5 Cobain, the person best situated to conclusively refute his recent claims, Defendant
 6 Robert Fisher claims to own a copyright interest in a “Smiley Face” design Nirvana
 7 first sold as part of “Happy Face” t-shirts in 1991, which Nirvana registered for
 8 copyright in 1993. Merchandise bearing that Smiley Face design has been the
 9 band’s most popular for years, yet in the 29 years since the design’s creation, Fisher
10 never claimed any interest in it. Instead, in November 2019, Fisher claimed for the
11 first time that he, not Cobain, created the Smiley Face design, and in the spring of
12 2020, Fisher for the first time began to claim that he, not Nirvana, owned a
13 copyright in that Smiley Face design. In August 2020, Fisher filed a copyright
14 registration to that effect and he now asserts that Nirvana has been using the Smiley
15 Face design for the past almost three decades under an “implied” license he granted
16 to Nirvana. Fisher claims he will terminate that “license” effective January 1, 2021,
17 and that any further exploitation by Nirvana after that date will infringe his
18 copyright in the Smiley Face design. Nirvana seeks declaratory relief establishing
19 that its U.S. copyright in the Smiley Face image and t-shirt design is valid and
20 Fisher’s copyright registration is not.
21                            JURISDICTION AND VENUE
22         2.    This is a civil action arising under the copyright laws of the United
23 States and 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202. This Court therefore has
24 federal question jurisdiction over this action pursuant to 17 U.S.C. § 101 et seq., 28
25 U.S.C. § 1331 and 28 U.S.C. §§ 1338(a) and 2201.
26         3.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and
27 1400(a) in that, inter alia, Plaintiff and Defendant may be found in this District and
28 a substantial portion of the events described took place in this District.
                                                -1-
                                             COMPLAINT
     Case 2:20-cv-10324 Document 1 Filed 11/11/20 Page 3 of 10 Page ID #:3




 1                                    THE PARTIES
 2         4.    Plaintiff Nirvana is, and at all times mentioned herein was, a
 3 Washington limited liability company that does business in this District.
 4         5.    Defendant Fisher is an individual who resides and does business in this
 5 District.
 6                  FACTS UNDERLYING THE CONTROVERSY
 7         6.    In April 1991, Kurt Cobain, Krist Novoselic, and Dave Grohl of
 8 Nirvana signed a recording agreement with the David Geffen Company (“DGC” or
 9 “Geffen”), which is now owned by UMG Recordings, Inc. Pursuant to that
10 agreement the band recorded an album that was eventually titled “Nevermind” and
11 released to the public in September 1991.
12         7.    Nirvana soon became one of the most famous and influential rock
13 bands in history. According to Rolling Stone’s artist biography, “Few bands in rock
14 history have had a more immediate and tangible impact on their contemporary pop
15 musical landscape than Nirvana did in the early Nineties[,]” almost single-handedly
16 popularizing the “alternative rock” and “grunge” musical genres with which they
17 became widely associated. Nirvana is one of the best-selling rock bands of all time,
18 with more than 75 million records sold worldwide, and was inducted into the Rock
19 and Roll Hall of Fame in 2014. All of their albums have received awards and
20 accolades.
21         8.    Among the copyrighted works owned by Nirvana is a “Happy Face” t-
22 shirt that includes a “Smiley Face” design and logo on its front. The Happy Face t-
23 shirt was created in or about July 1991 to promote Nirvana’s “Nevermind” album.
24 It was registered for copyright by Nirvana’s predecessor Nirvana, Inc. in 1993, and
25 bears Copyright Registration No. VA0000564166. A true and correct copy of
26 Nirvana’s copyright registration for that design and logo, together with a deposit
27 copy of the registered images, is attached as Exhibit 1.
28 //
                                             -2-
                                          COMPLAINT
     Case 2:20-cv-10324 Document 1 Filed 11/11/20 Page 4 of 10 Page ID #:4




 1         9.    Nirvana has always believed that Kurt Cobain created that t-shirt in the
 2 course and scope of his employment by Nirvana, and said registration identifies
 3 Nirvana as the author of the Happy Face t-shirt on a “work-made-for-hire” basis.
 4 Kurt Cobain tragically died in 1994. In 1997, Nirvana, Inc. assigned in writing its
 5 copyright in the Happy Face t-shirt that includes the Smiley Face design and logo on
 6 its front to Nirvana, a general partnership, and Nirvana, a general partnership
 7 assigned in writing its copyright in the Happy Face t-shirt that includes the Smiley
 8 Face design and logo on its front to plaintiff Nirvana.
 9         10.   Nirvana’s Happy Face t-shirt and the Smiley Face logo from the front
10 of that t-shirt was first licensed for commercial merchandise in or about 1991, and
11 Nirvana or its predecessors have licensed its use continuously since that time.
12 Representations of that copyrighted and licensed Smiley Face design and logo are
13 shown below:
14
15
16
17
18
19
20         11.   Beginning in or about October 1991 and continuing to the present,
21 Nirvana or its predecessors have licensed its copyrighted Happy Face t-shirt and
22 Smiley Face logo from the front thereof on literally dozens of different t-shirts,
23 shirts, hats, hoodies, bags, backpacks, glasses, wallets, and other items of
24 merchandise, many of which have sold extensively for decades. Exemplar uses are
25 set forth below:
26 //
27 //
28 //
                                              -3-
                                          COMPLAINT
     Case 2:20-cv-10324 Document 1 Filed 11/11/20 Page 5 of 10 Page ID #:5




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         12.   Nirvana is informed and believes, and on that basis alleges that
17 Defendant Fisher was employed as an art director by Nirvana’s record label Geffen
18 in 1991, and that he asked his supervisor at Geffen to be assigned to help Nirvana
19 realize its creative vision and promote its music. Fisher worked regularly with
20 Nirvana for several years, and following Kurt Cobain’s 1994 death, worked
21 intermittently as a graphic artist on various Nirvana-related projects thereafter.
22       13. Nirvana is informed and believes, and on that basis alleges that
23 beginning in or about 1991 and continuing to the present, Fisher has been and is
24 aware that Nirvana has been continuously exploiting the Happy Face t-shirt and
25 Smiley Face design on the front of that t-shirt on various items of merchandise. In
26 fact, on or around October 25, 2018, Fisher posted a photo on his Instagram page of
27
28
                                              -4-
                                          COMPLAINT
     Case 2:20-cv-10324 Document 1 Filed 11/11/20 Page 6 of 10 Page ID #:6




 1 the Smiley Face t-shirt,1 the sale of which Fisher surely knew he was not personally
 2 benefiting from.
 3         14.   Despite this awareness, Fisher for almost 29 years never objected to
 4 Nirvana’s exploitation of the Happy Face t-shirt, nor to the exploitation of the
 5 Smiley Face design on the front of that t-shirt. Fisher for almost 29 years never
 6 claimed any ownership interest in the Smiley Face t-shirt, nor in the Smiley Face
 7 design on the front of that t-shirt—despite being in frequent contact with Nirvana’s
 8 management team throughout that time. Fisher, for that matter, never claimed any
 9 ownership interest in any other graphic work he created for Geffen in connection
10 with his service for any other artist signed to the Geffen company during the twelve
11 years he worked there or in any other graphic work he created for Nirvana either
12 during or after the time he worked for Geffen.
13         15.   On or about November 27, 2019, Fisher claimed for the first time that
14 he, not Cobain, created the Smiley Face design. In the spring of 2020, Fisher
15 through his representatives began claiming for the first time that he, rather than
16 Nirvana, owned a copyright in the Smiley Face design that is on the front of the
17 Happy Face t-shirt design for which Nirvana owns a copyright registration. On
18 August 10, 2020, Fisher filed a copyright application in which he claimed to own a
19 copyright in the Smiley Face design on the front of Nirvana’s Happy Face t-shirt
20 design. A true and correct copy of Fisher’s August 10, 2020 copyright application is
21 attached as Exhibit 2.
22         16.   Geffen, for its part, has always credited Kurt Cobain with creating the
23 Happy Face t-shirt and Smiley Face design on behalf of Nirvana, and has executed
24 an acknowledgement that grants Nirvana whatever copyright interest, if any, Geffen
25
26
27
     1
    See https://www.instagram.com/p/BpXpbRJHkAh/, last visited November 11,
28 2020.
                                       -5-
                                          COMPLAINT
     Case 2:20-cv-10324 Document 1 Filed 11/11/20 Page 7 of 10 Page ID #:7




1 had in the Happy Face t-shirt design. A true and correct copy of that
2 Acknowledgment is attached as Exhibit 3.
3          17.      Fisher now claims that Nirvana has exploited the Happy Face t-shirt
4 design since 1991 under an implied license Fisher granted to Nirvana. Fisher claims
5 he will terminate that implied license effective January 1, 2021, and that any further
6 exploitation by Nirvana after that date will infringe his copyright in the Smiley Face
7 design.
8                      FIRST CLAIM FOR DECLARATORY RELIEF
                                    (Against Robert Fisher)
9
           18.      Nirvana realleges and incorporates by reference all of the preceding
10
     paragraphs.
11
           19.      Based on the above, Nirvana is informed and believes that Fisher
12
     contends that:
13
                 a. Fisher created the Smiley Face design that is on the front of the Happy
14
                    Face t-shirt;
15
                 b. Fisher did not create the Smiley Face t-shirt on a “work-made-for hire”
16
                    basis for his then-employer Geffen;
17
                 c. Fisher owns a valid copyright in the Smiley Face design as evidenced
18
                    in Exhibit 2; and
19
                 d. Any exploitation of the Smiley Face design by Nirvana on and after
20
                    January 1, 2021 will infringe Fisher’s copyright in that Smiley Face
21
                    design.
22
             20. Nirvana disputes Fisher’s claims, and contends that:
23
                 a. Kurt Cobain created the Happy Face t-shirt and Smiley Face design that
24
                    is on the front of that t-shirt;
25
                 b. Nirvana’s predecessor Nirvana, Inc. had a good faith belief that Kurt
26
                    Cobain did so when it registered the Happy Face t-shirt for copyright in
27
                    1993;
28
                                                   -6-
                                               COMPLAINT
     Case 2:20-cv-10324 Document 1 Filed 11/11/20 Page 8 of 10 Page ID #:8




 1               c. Kurt Cobain created the Happy Face t-shirt and Smiley Face design that
 2                  is on the front of that t-shirt within the course and scope of his
 3                  employment by Nirvana’s predecessor Nirvana, Inc.;
 4               d. Any role Fisher played in the creation of the Smiley Face design at
 5                  issue took place within the course and scope of his employment by
 6                  Geffen, and thus any copyright interest in any such work would have
 7                  been owned in the first instance by Geffen, not Fisher;
 8               e. Geffen has acknowledged that Nirvana owns the copyright in the
 9                  Happy Face t-shirt, which includes the Smiley Face design, and has
10                  granted Nirvana whatever rights Geffen possesses in whatever work
11                  Fisher did in creating the Happy Face t-shirt and the Smiley Face
12                  design on the front of that t-shirt;
13               f. Fisher’s copyright application attached as Exhibit 2 is invalid and was
14                  entered into in bad faith by Fisher to slander and cloud Nirvana’s title
15                  to its Happy Face t-shirt copyright, so as to secure money from Nirvana
16                  that Fisher does not deserve;
17               g. Fisher has no valid copyright interest in the Happy Face copyright
18                  attached as Exhibit 1, nor in any part thereof;
19               h. Nirvana owns a valid U.S. Copyright in its Happy Face design and the
20                  Smiley Face design and logo on the front of that t-shirt as shown in
21                  Exhibit 1; and
22               i. Nirvana’s continued exploitation of its Happy Face t-shirt and Smiley
23                  Face design on the front of that t-shirt on and after January 1, 2021 will
24                  not violate any rights of Fisher.
25         21.      A genuine controversy exists between Fisher and Nirvana as to whether
26 Nirvana will be violating Nirvana’s rights by exploiting the Happy Face t-shirt and
27 the Smiley Face design on the front of the t-shirt on and after January 1, 2021, and
28
                                                  -7-
                                              COMPLAINT
     Case 2:20-cv-10324 Document 1 Filed 11/11/20 Page 9 of 10 Page ID #:9




 1 also whether Fisher is slandering Nirvana’s title to the Happy Face t-shirt attached
 2 as Exhibit 1.
 3                                  PRAYER FOR RELIEF
 4         WHEREFORE, Nirvana respectfully requests that the Court adjudge that:
 5         1.      Nirvana owns a valid U.S. Copyright in its Happy Face design and the
 6 Smiley Face design and logo on the front of that t-shirt as shown in Exhibit 1.
 7         2.      Fisher owns no valid copyright in the Smiley Face design as depicted in
 8 the Happy Face t-shirt whose copyright is evidenced in Exhibit 1;
 9         3.      Fisher’s purported copyright application and registration in the Smiley
10 Face design attached as Exhibit 2 is invalid;
11         4.      Nirvana is violating no rights of Fisher through Nirvana exploitation of
12 the Happy Face t-shirt and Smiley Face design on the front of that t-shirt;
13         5.      Fisher be restrained from;
14              a. Instituting or prosecuting any action or proceeding to enjoin or restrain
15                 Nirvana from continuing to promote, license, sell, or otherwise exploit
16                 its Happy Face t-shirt design or the Smiley Face design on the front of
17                 that t-shirt;
18              b. Obtaining damages from Nirvana for such actions;
19              c. Contacting Nirvana’s actual or prospective licensees, business partners
20                 or others with whom Nirvana had, has or may have a contractual
21                 relationship or other business relationship to claim that Nirvana’s
22                 Happy Face t-shirt infringes Fisher’s rights in any manner;
23         6.      That Nirvana recover its legal fees and costs of suit herein; and
24         7.      For such other and further relief as the Court deems just and proper.
25 //
26 //
27 //
28 //
                                                -8-
                                            COMPLAINT
 Case 2:20-cv-10324 Document 1 Filed 11/11/20 Page 10 of 10 Page ID #:10




1 DATED: November 11, 2020          Respectfully submitted,
2                                   RIMON, P.C.
3                                   KENDALL BRILL & KELLY LLP
4
5                                   By: /s/ Mark S. Lee
6                                       Mark S. Lee (SBN: 94103)
                                        mark.lee@rimonlaw.com
7                                       RIMON, P.C.
8                                       2029 Century Park East, Suite 400N
                                        Los Angeles, CA 90067
9                                       Telephone/Facsimile: (310) 375-3811
10
                                        Bert H. Deixler (SBN: 70614)
11                                      bdeixler@kbkfirm.com
                                        Sarah E. Moses (SBN: 291491)
12
                                        smoses@kbkfirm.com
13                                      KENDALL BRILL & KELLY LLP
                                        10100 Santa Monica Boulevard, Suite 1725
14
                                        Los Angeles, CA 90067
15                                      Telephone: (310) 556-2700
                                        Facsimile: (310) 556-2705
16
17                                      Attorneys for Plaintiff
                                        NIRVANA, L.L.C.
18
19
20
21
22
23
24
25
26
27
28
                                        -9-
                                     COMPLAINT
